Title: Request for Issue of Commissions, 8 September 1807
From: Jefferson, Thomas
To: 


                        
                            Sep. 8. 07.
                        
                         Commissions are desired to be issued in the following cases. 
                            √ Jonathan Bull of Connecticut as Commissioner of loans in Connecticut. 
                             √ Josiah Hubbell of Maryland as Collector of the district of Snowhill and Inspector of revenue for the
                                port of Snowhill. 
                            √ Benajah Nicholls of N. Carolina as Surveyor of the port of Windsor in N.C.  
                        
                            Th: Jefferson
                     
                        
                    